Citation Nr: 1454462	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  05-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a psychiatric disability from January 2, 2003, to November 14, 2008.

2.  Entitlement to an award of a total disability rating based on individual unemployability due to service-connected disability (TDIU) and basic eligibility to Dependents' Educational Act (DEA) benefits prior to November 14, 2008.

3.  Entitlement to service connection for diabetes mellitus, type II.


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to April 1968.  The Veteran has died and the appellant in this case is his surviving spouse.  (The Board notes that the United States Court of Appeals for Veterans Claims (Court) granted substitution of the appellant while the case before the Court in June 2013.  The Board's Litigation Support Branch has indicated that, where the appellant is substituted by the Court, such substitution will be considered binding upon the Board and VA.  Consequently, the surviving spouse is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for depression and anxiety, and assigned a 50 percent evaluation, effective January 2, 2003.  

A hearing was held before a Decision Review Officer (DRO) in January 2005; a transcript of that hearing is of record.  

The procedural history of this case is long.  The Veteran was initially denied service connection for a psychiatric disorder in a December 2006 Board decision, which was eventually partially vacated in April 2008 by the Court.  Eventually, VA awarded service connection for depression and anxiety in the February 2009 rating decision, which is the subject of this appeal.  During the pendency of this appeal, the RO awarded a 70 percent evaluation for the psychiatric disability, effective March 25, 2010.  This was done in a May 2011 rating decision.  

In a June 2012 Board decision, the Board denied service connection for esophageal stricture, awarded a 70 percent evaluation for the Veteran's psychiatric disability from November 14, 2008 to April 26, 2011, awarded a 100 percent evaluation for the psychiatric disability beginning April 26, 2011, and assigned an effective date of November 14, 2008 for the award of TDIU and basic eligibility to DEA benefits.  The Board additionally remanded a claim of service connection for diabetes mellitus at that time.  

The Veteran appealed the Board's decision to the Court, which issued a memorandum decision in February 2014, following the death of the Veteran and substitution of the appellant.  In the memorandum decision, the Court noted that it did not have jurisdiction over the diabetes claim, as it had been remanded by the Board, and no final decision on that issue had been reached.  The Court additionally found that any appeal of the esophageal stricture claim was abandoned as no argument on that issue was made before the Court; accordingly, the Board finds that issue is final and it will no longer be addressed.  

Although it is not entirely clear the extent of the Court's decision to vacate, it appears from language on page 6 of the Court's decision that it vacated the Board's June 2012 decision to the extent that it did not award a rating higher than 50 percent prior to November 14, 2008, or an effective date earlier than November 14, 2008 for TDIU and DEA benefits.  Consequently, the Board will proceed as though the Board's 2012 grants, including a 100 percent rating, have not been vacated.

The decision below addresses the claim for a higher rating prior to November 14, 2008.  The claims of service connection for diabetes mellitus and the earlier effective date claim for TDIU/DEA benefits will be addressed in the remand that follows the decision below.  



FINDINGS OF FACT

1.  Throughout the pertinent period, the Veteran's GAF scores were predominantly in the 40s, which is indicative of severe symptomatology, and his psychiatric disability was routinely characterized by sleep impairment, feelings of hopelessness, irritability, poor concentration, and suicidal ideations; the overall disability picture of the Veteran's psychiatric disability was of deficiencies in most areas throughout the period from January 2, 2003, to November 14, 2008.

2.  The Veteran's symptomatology throughout the pertinent period, however, did not result in total impairment occupationally and socially; specifically, he was not shown to have any gross impairment in thought processes or communication; persistent hallucinations or delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living, including minimal maintenance of personal hygiene; disorientation to time and place; or, memory loss so severe that he forgot his name and occupation or those of his close relatives.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for the Veteran's psychiatric disability were met from January 2, 2003, to November 14, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's higher evaluation for his psychiatric disability claim arose from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was needed under VCAA.

Notwithstanding the above, the Board notes that the Veteran was sent a letter in October 2008 that provided information as to what evidence was required to substantiate the claim for a higher evaluation for his psychiatric disorder, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development was required with respect to the duty to notify.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development was accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at the January 2005 DRO hearing.  The Board has reviewed such statements, and reviewed the medical records for references to additional treatment reports not of record, and concludes that no available outstanding evidence has been identified with respect to the appellant's claim herein decided.  Moreover, the appellant, since her substitution, has not asserted that there were any outstanding records that were relevant to the claim that are outstanding; nor did the Court indicate in its February 2014 memorandum decision that there were outstanding records that should be obtained regarding the claims that were being vacated and remanded.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's psychiatric disability has been evaluated as 50 percent disabling for the period from January 2, 2003 to November 13, 2008, and such evaluation is assigned under Diagnostic Code 9434.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9434 (2014).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

VA clinical notes reflect that the Veteran attempted suicide in January 2003 by ingesting approximately 20 Valium pills.  He attributed his suicide attempt to his ongoing attempts to gain service-connected benefits for his psychiatric symptomatology and the recent loss of his home in a fire, with no insurance.  He remained active in his church and accompanied the choir in singing at nursing homes.  A GAF score of 45, indicative of serious symptomatology, was assigned.  

In April 2003, the Veteran reported that he felt better than he had in years.  He had no more suicidal ideation and looked only "minimally depressed."  A GAF score of 62, indicative of mild symptomatology, was assigned.  In August 2003, the Veteran stated that his recent diagnosis of diabetes had negatively impacted his mood, and that he had had frequent nightmares that faded rapidly from memory and did not cause residual distress.  His home life was improved and he was maintaining good relationships with his children.  A GAF score of 51, indicative of moderate symptomatology, was assigned.  

In October 2003, the Veteran reported that he was again having suicidal ideation with no intent.  A GAF score of 41 was assigned.  However, that same month, the Veteran saw a different provider and reported that he was "doing OK" and looked "minimally depressed" although his mood was "not quite as good as last time."  He did not report suicidal ideation, and his GAF score was 62.  

In December 2003, the Veteran reported suicidal ideation and increased sleep impairment as a result of nightmares.  He had little initiative and poor self-esteem, expecting to fail at anything he did.  A GAF score of 41 was assigned.  Similar symptoms were shown during a therapy session in March 2004; at that time, a GAF score of 45 was assigned.  

In April 2004, the Veteran appeared "minimally depressed," which was "about his baseline."  He reported increased irritability and blamed this on a change in medication.  He got 5-6 hours of sleep on most nights.  A GAF score of 58 was assigned.  During a therapy session that same month, the Veteran stated that he still had frequent nightmares but that he was doing better than he had before.  He was not thinking of suicide as much, but continued to show little initiative and poor self-esteem.  A GAF of 51 was assigned.  

During a psychiatric evaluation in October 2004, the Veteran appeared "minimally to moderately" depressed.  He still got 5-6 hours of sleep a night.  He attended church frequently and sang in the choir.  A GAF of 62 was assigned.  In April 2005, the Veteran reported that his depression had increased; a GAF score of 58 was assigned.  Similar symptoms were reported in July 2005 and January 2006.  On both of those occasions, the Veteran appeared "moderately depressed" to the examiner, and the Veteran stated that his mood was chronically depressed.  However, it was noted in the record that the Veteran's private physician had discontinued his Valium prescription for panic attacks, stating that the Veteran no longer needed them.  GAF scores of 60 and 62 were assigned.  

The Veteran's symptoms had abated somewhat during a clinical evaluation in March 2006, when he appeared "minimally depressed" and stated that he was not in a bad mood, but "not euphoric, either."  His chronic sleep impairment had worsened, however, and he was now sleeping only 3 to 4 hours per night.  A GAF score of 62 was assigned.  In August 2006, the Veteran stated that his mood was "pretty good," and he appeared minimally depressed.  His sleep had improved to 5 hours a night.  A GAF score of 63 was assigned.  Similar findings were noted on psychiatric evaluation in December 2006.  The Veteran made good eye contact and had calm speech and behavior.  There was no evidence of thought disorder or psychosis.  A GAF score of 64 was assigned.  

The Veteran's mood was further improved in February 2007.  He stated that he had "lost it" approximately 2 weeks prior but that was the "first time in a long time."  A GAF score of 65 was assigned.  GAF scores of 67 were assigned in July 2007 and January 2008 when the Veteran reported even further improvement in his demeanor and mood.  

The Veteran did not seek further VA clinical treatment for his depression and anxiety until August 2008, when he transferred to a different VA facility.  He reported that he had "a little depression and hasn't gotten any worse."  He did say that he felt "miserable" after gaining weight, but that he did not have "highs and lows" in his emotions as a result of his psychiatric medications.  Mental status examination was normal; however, the Veteran did complain of short-term memory deficits.  Overall, the Veteran felt his "mood is doing pretty well;" however, his sleep and energy levels were "poor."  He had no suicidal ideation and expressed regret that he had attempted suicide in January 2003.  A GAF score of 67 was assigned.  

During a clinical evaluation on November 13, 2008, the Veteran indicated that his mood was a bit worse, his depression was worse and his nightmares had increased in severity.  His affect was bland, and "not overtly depressed."  He denied suicidal and homicidal ideation.  His thought process was intact, although it "wanders a bit."  He denied unusual behavior and impulsivity.  A GAF score of 67 was assigned.  

The Veteran received a VA psychiatric evaluation on November 14, 2008.  He stated that his memory was "going fast" and his depression "is so much worse."  On examination, the Veteran "clearly does appear depressed."  His mood, energy levels, interest in enjoyable activities, self-esteem, and sleep were all "decreased," and he reported suicidal ideation and feelings of hopelessness and helplessness.  The examiner noted that the Veteran was not working as a result of back pain; however, the Veteran noted that he had been treated for depression since the time of his back injury.  He did not abuse drugs or alcohol, but did have "massive social isolation."  He had no interest in engaging in social activities, where previously he had been much more interested.  He had no legal difficulties and was able to attend to activities of daily living.  

On mental status examination, the Veteran appeared "clearly depressed with a very guarded affect."  His thoughts were not grossly disorganized, but there was clear evidence of cognitive decline, as the Veteran could not recall certain dates or perform serial 7's; nor could he recall all objects shown to him after 5 minutes.  His ability to engage in abstract thinking and describe past historical detail was intact.  Grooming, hygiene, speech and communication were appropriate.  There was no panic, paranoia, or obsessional rituals.  There was no hypervigilance; however, there was ongoing suicidal ideation with no plan or intent.  A GAF score of 45, indicative of serious symptomatology, was assigned.  

Based on the foregoing evidence, including the February 2014 memorandum decision findings, the Board finds that a 70 percent evaluation for the Veteran's psychiatric disability is warranted throughout the pertinent period.  The Court described the Veteran's symptomatology as being characterized with symptoms including sleep impairment, feelings of hopelessness, irritability, poor concentration, and suicidal ideations; his GAF scores throughout the claim period were noted by the Court as being predominantly in the 40s.  

After review of the claims file and all of the above evidence, the Board finds that throughout the pertinent period there were deficiencies in most areas.  Such equates to a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board, however, does not assign a 100 percent evaluation for the Veteran's psychiatric disability at this time.  Specifically, the Board notes that the above evidence does not demonstrate any evidence of gross impairment in thought processes or communication or any disorientation to time and place.  Likewise, there is no evidence of persistent hallucinations or delusions or grossly inappropriate behavior.  The Veteran was shown to be able to perform his activities of daily living throughout the appeal period.  While there was evidence of suicidal ideations, the Veteran was not shown to be a persistent danger to himself or others, routinely stating that he has no plan or intent to carry out his suicidal ideations.  And while there was some evidence of memory loss throughout the period, and some evidence of cognitive decline as noted in the November 2008 VA examination-the Veteran's memory loss was not so severe that he was forgetting his name or occupation, or the names of his close relatives, as contemplated by the 100 percent evaluation level.  

Overall, in light of the Veteran's symptomatology throughout the pertinent period, including the Veteran's GAF scores in the 40s, which are indicative of severe symptomatology, the Board cannot find that there was a total occupational and social impairment in the Veteran's functioning as a result of his psychiatric disability.  

The Board must also determine whether the schedular evaluation was inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected psychiatric disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria specifically describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a 70 percent evaluation, but no higher, is warranted from January 2, 2003, to November 14, 2008.  See 38 C.F.R. § 4.7, 4.130, Diagnostic Code 9434.  In reaching that conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 70 percent disability evaluation for the Veteran's psychiatric disability from January 2, 2003, to November 14, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regards to the earlier effective date for TDIU/DEA claim, the Board notes that in light of its 70 percent award of benefits above, analysis of the TDIU claim is affected by the Board's grant, especially because of the criteria of 38 C.F.R. § 4.16(a).  In light of the Board's grant of the 70 percent rating prior to November 14, 2008, the Board finds that the TDIU/DEA claim should be remanded in order for the agency of original jurisdiction (AOJ) to consider in the first instance the TDIU/DEA effective date claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As noted in the Introduction, the Board previously remanded the diabetes claim, but it does not appear that any of the ordered development regarding that claim has been completed.  Accordingly, the Board finds that the diabetes claim should be remanded again in order to assure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's former Army National Guard unit, Company B, 203d Engineer Battalion (Cbt Hv), Carthage, Missouri, in an attempt to verify the Veteran's claimed pesticide exposure while serving a period of ACDUTRA in June 1987.

2.  Furnish the claims file to an appropriate physician for an opinion on the etiology of the Veteran's diabetes mellitus.  The claims file must be made available to and be reviewed by the physician.  

Following review of the claims file, the reviewer should opine as to whether (a) the Veteran had diabetes mellitus; and (b) if so, whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began during or was otherwise related to military service, to include any exposure to pesticides during a June 1987 period of ACDUTRA.  The opinion should be fully explained in the context of the medical record and pertinent medical principles.  

All opinions must be accompanied by a rationale.  If the reviewer determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the claim of an effective date of an award of TDIU and basic eligibility for DEA benefits prior to November 14, 2008, and the claim of service connection for diabetes mellitus.  If a benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


